 Exhibit 10.1

 

 

UAN POWER CORPORATION

 

Agent Contract

 

Parties to Agreement:

 

UAN POWER CO., LTD. (hereinafter ‘’Party A’’)

 

UAN Biotech CO., LTD. (hereinafter ‘’Party B’’)

 

 

WHEREAS,

 

Party A could provide and own the technology of TRIOP.

 

WHEREAS,

 

Party B desire to purchase and to be the agent of the TRIOP that provide from
Party A.

 

NOW, THEREFORE, in the consideration of the covenants and agreements herein
contained, the both Parties hereby agreed as follows:

 

1. Party B acts as agent of TRIOP and the specifications of the product and
payment instruction that Party A provided as following:

 

(1).Product: TRIOP

(2).Price: US$ 2 /set, and Party B have to buy and reach the sales target at
least USD $20,000 per month.

(3).Packing: Plastic tube

(4).Contents: Egg of TRIOP (30~60 light gray color egg particles)

(5).Payment: Party B agrees to follow and remit the payment to the designated
account that Party A preferred. Party B collects of all procedural fee that may
arise also.

 

2. OBLIGATION of Party A

 

(1).Within the active period of this contract, although Party B achieves the
required minimum order, Party A cannot raise the price by any kind of reasons,
and cannot reject Party B’s order; besides, Party A has to ship the ordered
product punctually.

 

(2).Party A has to hand in the product within 15 days after receiving order from
Party B’s e-mail, fax and letters. Party A cannot put off sending the product by
any reason, excepted that there is suitable agreement, and also Party A has the
obligation to maintain the perfection of the product. After the product is sold,
Party A has the obligation to offer related information about the product
problem faced by B unconditionally, but any content involve Party A’s business
secret is not qualified for this statement.

 

3. OBLIGATION of Party B

 

(1)   Party B has the duty to push the sales and work hard to achieve the sales
goal.

 

(2). Party B has the duty to pay up the bill within 15 days after the order is
placed. Party B has the obligation to maintain Party A’s reputation, trademark,
figure and goodwill; moreover, Party B cannot change the name of product, the
stuff included in the product, the price of the product and any other product
related data arbitrarily.

 

 

(3).If Party B intends to entrust other related industrial parties for
cooperation, Party B has the obligation to inform Party A, and follows Party A’s
advice and commend accordingly.



(4).Party B needs to report the monthly sales status on every 20th, by doing so,
it will make the inventory control more easier for Party A.

 

4. RIGHT of Party A

 

(1). Party A has the right to request the buyer to pay up the bill before
sending the product. If Party B fails to achieve the promised sales forecast
that we required, Party A has the right to end the contract with Party B.

 

(2)   Party A has the right to attend any sale related activity held by Party B.
And if Party B changes the name of the product or does any other behavior that
endanger Party A, Party A will resort to legal measures if necessary.

 

5. RIGHT of Party B

 

(1)   After the payment is down, Party B has the right to ask for Party A’s help
for transportation and storage, etc. In addition, Party B has the right to
request Party A to hand in the product punctually.

 

6. Non-compete clause

 

Party B pledged and guaranteed from the date of this contract singed that Party
B will not directly or indirectly pledge and sign with any others, either
participates in any activity that it will contradict with this contract and
further harm the benefit of Party A. Party A will resort to legal measures if
necessary. In addition, Party B is prohibited to reveal any Party A’s business
secrets, such as the price, operative pattern to any third party.

 

7. Violation

 

When this contract fails to fulfill due to one party’s error, the error party
has to undertake the violation responsibility, and compensate for the intangible
loss of reputation and goodwill of opposite party. If violation is due to
bilateral error, both parties need to undertake related violation
responsibility. If the contract fails to fulfill is as a result of the war, the
disability, the disaster, and other unpredictable, inevitable and unavoidable
force majeure, the party who encounters such force majeure needs to inform
immediately to opposite party, and within 60 days, the party needs to provide
the detail about force majeure and the effective certified copy for the reasons
why all or part of the contract fulfillment is failed or the contract
fulfillment needs to postpone. According to the influenced degree, both sides
can negotiate it later.

 

8. This contract is made in two original copies, with both Parties retaining one
type in each. The contract is active from the sign date. The contract active
period is from (Y)2011 (M)10 (D)03 to (Y)2012 (M)10 (D)02.

 

9. If there is any argument arose about the contract, both sides should
negotiate with each other under the consideration of long-term development. If
the consultation fails to come up conclusion, Taoyuan District Court of Taiwan
should be the first place for litigation or lawsuit.

 

10. Other matters that not yet completely discussed should remain for
negotiation by both sides separately.

 

Parties to Agreement

 

Party A: UAN POWER CO., LTD.

 

Representative: Mr. Wen-Cheng Huang (Robert)

 

Signature /s/ Wen-Cheng Huang (Robert)

Party B: UAN Biotech CO., LTD.

 

Representative: S. L. Lin

 

Signature: /s/ S. L. Lin

  

Date: (Y) 2011 (M)09 (D)23

 

 